Companion actions by a wife to recover damages for personal injuries sustained by reason of a fall on an alleged patch of ice formed as the result of the flowing of melted snow from a concrete driveway on abutting property onto the sidewalk, and by her husband for medical expenses and loss of services. Order granting motion of defendant to set aside the verdicts for plaintiffs as against the weight of the evidence unanimously affirmed, with costs to abide the event. No opinion. Present — Lewis, P. J., Hagarty, Carswell, Adel and Nolan, JJ.